PALMER, J.
In this Anders1 appeal, Robert Christopher Clark (the defendant), challenges his judgment and sentence. Our review of the record revealed no reversible error apparent on its face. See State v. Causey, 503 So.2d 321 (Fla.1987). However, we discovered a scrivener’s error in the sentencing document'. Specifically, the heading of the sentencing document'reads sentences as to “Count I, III, & III” when it should read “Counts I, II, & III”. Accordingly, we remand for correction of the scrivener’s error. See Taylor v. State, 120 So.3d 213 (Fla. 5th DCA 2013) (explaining that scrivener’s errors in sentencing documents may be corrected by an Anders appeal).
AFFIRMED; REMANDED.
ORFINGER and COHEN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).